


 HR 3703 ENR: To amend section 5112(p)(1)(A) of title 31,

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		One Hundred Tenth Congress of the United States of
		  America
		At the First SessionBegun and held
		at the City of Washington on Thursday, the fourth day of January, two thousand
		and seven
		H. R. 3703
		
		AN ACT
		To amend section 5112(p)(1)(A) of title 31,
		  United States Code, to allow an exception from the $1 coin dispensing
		  capability requirement for certain vending machines.
	
	
		That section 5112(p)(1)(A) of title 31,
			 United States Code, is amended to read as follows:
			
				(A)any business operations conducted by any
				such agency, instrumentality, system, or entity that involve coins or currency
				will be fully capable of—
					(i)accepting $1 coins
				in connection with such operations; and
					(ii)other than vending machines that do not
				receive currency denominations higher than $1, dispensing $1 coins in
				connection with such operations;
				and
					.
		
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
